Citation Nr: 1132212	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral spondylolysis, L5, and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from September 1968 to March 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in May 2011; a transcript of the hearing has been associated with the Veteran's claims file.  At his hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence consisting of VA treatment records and a VA examination report that had been associated with the claims file since the issuance of the June 2009 statement of the case.  38 C.F.R. 
§ 20.1304 (2010).  Therefore, the Board may properly consider such additional evidence.  

The Board further notes that, at the time of the Veteran's Board hearing, it was indicated that he was submitting additional evidence consisting of VA treatment records with a waiver of AOJ consideration.  However, upon a review of the record, it does not appear that such evidence or waiver was associated with the claims file.  The Board, however, finds no prejudice to the Veteran in going forward with his case as his claim of entitlement to service connection for bilateral spondylolysis, L5, is reopened and the merits of his service connection claims are being remanded for additional development.  Therefore, any outstanding evidence may be obtained on remand. 

The issues of entitlement to service connection for a back disorder, hypertension, and gout are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in August 2002, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral spondylolysis, L5.

2.  Evidence added to the record since the final August 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral spondylolysis, L5.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral spondylolysis, L5, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2010)].

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral spondylolysis, L5.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for bilateral spondylolysis, L5, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The United States Court of Appeals for Veterans Claims (Court) recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Historically, the Veteran's original claim of entitlement to service connection for a back condition was denied in an October 1981 rating decision, at which time it was characterized as bilateral spondylolysis, L5.  He entered a notice of disagreement in January 1982 and a statement of the case was issued in February 1982, but he failed to submit a timely appeal.  Therefore, the October 1981 rating decision became final.  The Veteran attempted to reopen such claim in an August 1986 and was informed in a letter dated in September 1986 that his claim had previously been denied.  He did not appeal the September 1986 decision and such became final.  His subsequent June 2002 application to reopen such claim was denied most recently in an August 2002 rating decision.  

In the August 2002 rating decision, the RO noted that service connection for bilateral spondylolysis, L5, had been previously denied because new and material evidence demonstrating evidence of trauma to establish aggravation of the congenital or developmental abnormality of the back had not been received.    

In August 2002, the Veteran was advised of the decision and his appellate rights.  In March 2003, he submitted a notice of disagreement and a statement of the case was issued in September 2003.  However, the Veteran did not file a substantive appeal and, therefore, the August 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2010)].

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran originally claimed service connection for a back condition, and the RO denied service connection for bilateral spondylolysis, L5.  The Veteran's current claim for service connection for a back injury involves the same factual basis as the previously claimed back condition, which was previously denied; therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

Evidence received since the August 2002 rating decision includes a January 2006 Social Security Administration (SSA) disability decision, which found that the Veteran was disabled due to hypertension, gout, back problems, and left knee problems.  SSA based the decision upon a May 2003 residual functional capacity assessment, VA medical records, and an internal medicine consultative examination dated in May 2003.  Also received subsequent to the August 2002 rating decision was the Veteran's video-conference testimony in May 2011.  At such, the Veteran testified that he injured his back during combat and did not seek treatment right away.  He also testified that he had no known back problems prior to service, but has experienced back problems since his injury in Vietnam.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran incurred an injury in service during combat and has had continuity of symptomatology since that time.  Moreover, the Veteran testified that he had no back problems prior to service.  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  See Shade, supra.  Consequently, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for bilateral spondylolysis, L5, and, as such, raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for bilateral spondylolysis, L5, is reopened.   

ORDER

New and material evidence having been received, the application to reopen the Veteran's claim for service connection for bilateral spondylolysis, L5, is granted, and, to that extent only, the appeal is granted.


REMAND

Back Disorder

Having reopened the Veteran's claim for service connection for bilateral spondylolysis, L5, the Board has jurisdiction to review the issue de novo, based on the whole record.  In light of such action, the Board has recharacterized the issue to include entitlement to service connection for all current back disorders in accordance with Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

At his May 2011 Board hearing, the Veteran testified that he was injured during combat in Vietnam and experienced back problems since that time.  VA regulations provide that, if the evidence establishes that a Veteran engaged in combat with the enemy and the claimed disease or injury is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed injury or disease is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed injury or disease.  See 38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) allows combat Veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for [] nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.  Therefore, the Board accepts the Veteran's testimony regarding an in-service injury to his back during combat to be evidence that such occurred.  

The Board further notes that the Veteran's service treatment records (STRs) include a May 1968 induction examination that marked the Veteran's spine and other musculoskeletal systems as normal upon clinical evaluation.  STRs document several complaints of pain in the lower right back.  A July 1969 x-ray revealed spondylolysis of the L5 on the right side.  The Veteran's March 1970 separation examination revealed that his spine and other musculoskeletal systems as normal upon clinical evaluation.  It was noted that the Veteran had back pain in April 1969.

With regard to the Veteran's diagnosis of spondylolysis, L5, which the RO has indicated was a congenital or developmental defect, the Board notes that, generally, such a defect is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  As such, a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of his back disorder, to include whether his spondylolysis, L5, was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

Hypertension & Gout

The Veteran also seeks service connection for hypertension and gout.  The Board observes that he is service-connected for diabetes mellitus type II.  In July 2008 and September 2009, he was accorded VA diabetes mellitus examinations.  At the July 2008 examination, blood pressure readings were 144/76, 136/69, and 133/68.  During the September 2009 examination, the Veteran reported having a history of hypertension since the 1990's.  Blood pressure readings were 128/68, 130/69, and 140/84.  The diagnosis was hypertension.  Both examiners opined that the Veteran's hypertension was not a complication of diabetes mellitus as such preceded diabetes mellitus by several years or a long period of time, respectively, and also opined that the condition was not worsened or increased by the Veteran's diabetes mellitus.  However, the examiners did not provide a rationale regarding their opinions that the Veteran's hypertension was not aggravated by his service-connected diabetes mellitus.  

Case law provides that once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Therefore, the Veteran's claims file should be returned to the September 2009 VA examiner as she examined the Veteran most recently for an addendum opinion regarding whether the Veteran's hypertension was aggravated by his diabetes mellitus.  Additionally, as hypertension and/or medication related to the treatment of hypertension can result in gout, the examiner should also offer an opinion regarding the etiology of the Veteran's gout, to include whether it is caused or aggravated by the Veteran's hypertension or medications he takes to treat such disease.

Additionally, while on remand, the Veteran should be provided with proper VCAA notice as to the secondary aspect of his claims of entitlement to service connection for hypertension and gout. 

All Claims  

As previously noted, the Veteran is in receipt of SSA disability benefits due to hypertension, gout, back problems, and left knee problems.  While the administrative decision is of record, it does not appear that and the records upon which SSA relied in reaching its decision have been associated with the Veteran's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Therefore, those records should be requested and associated with the Veteran's claims file.  

The Veteran testified that he had undergone numerous employment physicals, to include through American Marine.  A review of the claims file indicates that those physicals were not made part of the Veteran's record.  Accordingly, the Veteran should either submit the records to VA or submit authorization forms that would allow VA to obtain the records.  

Additionally, the Veteran reported that he had received treatment for his claimed disorders at the Bellchain Medical Clinic and the Homer Avenue Medical Clinic.  The record also reflects treatment at the VA Medical Center in New Orleans, Louisiana.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  Thereafter, any identified records, to include those from the New Orleans, Louisiana, VA Medical Center dated from October 2010 to the present, should be obtained for consideration in the Veteran's appeal.

As noted in the Introduction, at the time of the Veteran's Board hearing, it was indicated that he was submitting additional evidence consisting of VA treatment records with a waiver of AOJ consideration.  However, upon a review of the record, it does not appear that such evidence or waiver was associated with the claims file.  As the claims are being remanded, the Board will request outstanding VA treatment records.  Additionally, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension and gout as secondary to diabetes mellitus and hypertension, respectively.  

2.  Ask the Veteran to provide sufficient information and a completed authorization such that VA can attempt to obtain employment physicals indicated in the May 2011 video-conference hearing, to include those received through American Marine.  He should also be informed that he can submit those records directly to VA, if he wishes, in addition to any other relevant medical records/test results he has in his possession or is able to obtain.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed disorders since service, to include Bellchain Medical Clinic and the Homer Avenue Medical Clinic.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Bellchain Medical Clinic, the Homer Avenue Medical Clinic, and the New Orleans VA facility dated from October 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is requested to identify any currently diagnosed disorders of the back.

Pertinent to the Veteran's bilateral spondylolysis, L5, the examiner should offer the following opinions:

(a) If bilateral spondylolysis, L5, is present, does it constitute a congenital defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran's bilateral spondylolysis, L5, is considered a congenital defect, then was there any superimposed disease or injury in connection with the congenital defect? If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

(c) If the examiner finds that the Veteran's bilateral spondylolysis, L5, is a congenital disease, then is at least as likely as not that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(d) If the current bilateral spondylolysis, L5, is not considered to be congenital in nature, did it clearly and unmistakably pre-exist the Veteran's entry into active duty?

(i)  If so, is there clear and unmistakable evidence that the Veteran's pre-existing bilateral spondylolysis, L5, did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?
 
 If there was an increase in severity of the Veteran's bilateral spondylolysis, L5, during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

(ii)  If not, is it likely, unlikely, or at least as likely as not that the bilateral spondylolysis, L5, is casually related to any incident of service, to include the Veteran's in-service treatment for back pain and/or a back injury incurred during combat?

Pertinent to any diagnosed back disorder other than bilateral spondylolysis, L5, the examiner should offer the following opinions:

(a) Is it at least as likely as not that such diagnosed back disorder is related to the Veteran's military service, to include his in-service treatment for back pain and/or a back injury incurred during combat?

(b) Is it at least as likely as not that the Veteran had arthritis of the back within one year of his service discharge in March 1970 and, if so, what were the manifestations?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

6.  The claims file should be returned to the VA examiner who conducted the September 2009 VA diabetes mellitus examination.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the examiner is not available or cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination in order to determine the etiology of his hypertension and gout. 

The examiner should review the claims file, to include the July 2008 and September 2009 VA diabetes mellitus examination reports, and offer an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus has aggravated (i.e., permanently increased in severity beyond the nature progression of the disease) his hypertension?  If the examiner determines that there has been aggravation of the Veteran's hypertension as a result of his diabetes mellitus, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension.  The examiner must provide a rationale for any opinion offered, taking into consideration the full evidence of record, to include medical and lay evidence.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension, or medications he takes to treat such disease, caused or aggravated (i.e., permanently increased in severity beyond the nature progression of the disease) his gout.  If the examiner determines that there has been aggravation of the Veteran's gout as a result of his hypertension, the examiner should report the baseline level of severity of the gout prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the gout.  The examiner must provide a rationale for any opinion offered, taking into consideration the full evidence of record, to include medical and lay evidence.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the claims file since the June 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


